Case 4:19-cv-00077-JED-FHM Document 3 Filed in USDC ND/OK on 02/08/19 Page 1 of 9




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF OKLAHOMA

   1. UNITED STATES OF AMERICA,                        )
                                                       )
                           Plaintiff,                  )
                                                       )
   v.                                                  )      Case No. 19-CV-77-TCK-FHM
                                                       )
   1.   DRUMMOND RANCH, LLC,                           )      JURY TRIAL DEMANDED
   2.   REGIER FLYING SERVICE, LLC,                    )
   3.   BLUESTEM AERIAL SPRAYERS, LLC,                 )
   4.   GENTNER DRUMMOND an individual,                )
                                                       )
                           Defendants.                 )


                                           COMPLAINT

         The United States of America, Plaintiff, on behalf of the Department of the Army, United

  States Army Corps of Engineers, for its complaint against Drummond Ranch, LLC, Regier Flying

  Service, LLC, Bluestem Aerial Sprayers, LLC and Gentner Drummond, alleges upon information

  and belief as follows:

                                        NATURE OF ACTION

          1.     This is a civil action commenced for common law remedies in response to trespass

  by the Defendants upon property owned by the United States, violation of Oklahoma state law

  governing damages for wrongful injuries to timber, as well as violations rules and regulations

  governing public use of water resource development projects administered by the United States

  Army Corps of Engineers (“Corps”). 36 C.F.R. § 327.14.


                                              PARTIES

         2.      Plaintiff is the United States of America.
Case 4:19-cv-00077-JED-FHM Document 3 Filed in USDC ND/OK on 02/08/19 Page 2 of 9




         3.      Defendant Drummond Ranch, LLC, is a limited liability company that owns land

  known as the Drummond Ranch which is adjacent to the Plaintiff’s land at issue in Sections 14

  and 23 Township 22 North Range 10 East, Sections 21 and 22 Township 23 North Range 10

  East, and Sections 22, 23, 26, and 27 Township 24 North Range 10 East, all in Osage County,

  Oklahoma.

         4.      Regier Flying Service, LLC is a limited liability company that performs

  commercial flying operations and aerial herbicide applications on land in the Northern District of

  Oklahoma at the Drummond Ranch. Its business office is located at 224 E. Oklahoma Ave,

  Fairview, OK 73737.

         5.      Bluestem Aerial Sprayers, LLC is a limited liability company that performs

  commercial flying operations and aerial herbicide applications in the Northern District of

  Oklahoma at the Drummond Ranch. Its business office is located at the corner of Stiles and

  Texaco Road, Cushing, OK 74023. Its mailing address is P.O. Box 881, Cushing, OK 74023.

         6.      Gentner Drummond is an individual who is a member of Drummond Ranch, LLC.

  He is also the principal attorney at Drummond Law PLLC, 1500 S. Utica Ave., Suite 400, Tulsa,

  OK 74104. He owns a residence at 1414 S. Galveston Ave., Tulsa, OK 74127.

                                   JURISDICTION AND VENUE

         7.      This Court has jurisdiction over this action under 28 U.S.C. § 1345.

         8.      Venue is proper in the Northern District of Oklahoma because a substantial part

  of the events or omissions that give rise to the Unites States’ claims occurred in this district, and

  because the real property that is the subject of this lawsuit is located in the Northern District of

  Oklahoma. 28 U.S.C. § 1391(b)(2).
Case 4:19-cv-00077-JED-FHM Document 3 Filed in USDC ND/OK on 02/08/19 Page 3 of 9




                                    FACTUAL BACKGROUND

         9.      Skiatook Lake is a water resource development project administered by the U.S.

  Army Corps of Engineers. Skiatook Lake was authorized by Congress in the Flood Control Act

  approved October 23, 1962; Project Document HD 563, 87th Congress, 2d Session.

         10.     Skiatook Lake was authorized by Congress for flood control, water supply, water

  quality control, recreation and for fish and wildlife purposes.

         11.     Skiatook Lake is located at river mile 14.3 on Hominy Creek, a tributary of Bird

  Creek in the Verdigris River Basin, about 5 miles west of Skiatook in Osage County, Oklahoma,

  and about 18 miles northwest of Tulsa in Tulsa County, Oklahoma.

         12.     Birch Lake is a water resource development project administered by the U.S.

  Army Corps of Engineers. Birch Lake was authorized by Congress in the Flood Control Act

  approved October 23, 1962; Project Document HD 563, 87th Congress, 2d Session.

         13.     Birch Lake was authorized by Congress for flood control, water supply, water

  quality control, recreation and for fish and wildlife purposes.

         14.     Birch Lake is located at river mile 0.8 on Birch Creek, a tributary of Bird Creek,

  about 1.5 miles south of Barnsdall in Osage County, Oklahoma, and about 20 miles southwest of

  Bartlesville in Washington County, Oklahoma.

         15.     The Government Property at issue is located at both Skiatook and Birch Lakes.

         16.     The Skiatook Lake locations are located in Sections 14 and 23 Township 22

  North Range 10 East and in Sections 21 and 22 Township 23 North Range 10 East, and were

  acquired by the United States of America in three separate transactions. On April 11, 1977, the

  United States of America acquired tract 607 from Katharine Whitehorn by general warranty

  deed. On September 27, 1977, the U.S. acquired tract 404 from Jack R. Drummond and Sandra
Case 4:19-cv-00077-JED-FHM Document 3 Filed in USDC ND/OK on 02/08/19 Page 4 of 9




  Drummond, husband and wife, by general warranty deed and flowage easement deed. Tracts

  603-3 and 607 were also acquired on September 27, 1977, by general warranty deed and flowage

  easement deed from Leva S. Drummond, a single person, Leslie F. Drummond and Carol Ann

  Drummond, husband and wife, and Cecil G. Drummond and Mary Carol Drummond, husband

  and wife.

         17.     The Birch Lake locations are located in Sections 22, 26, and 27 Township 24

  North Range 10 East, and were acquired in two separate transactions by the United States of

  America. The first was on February 12, 1976, from Christine Ambrose by general warranty deed

  and flowage easement deed for tract 208. The second was on September 27, 1977 from Leva S.

  Drummond, a single person, Leslie Drummond aka Leslie F. Drummond and Carol Ann

  Drummond, husband and wife, Cecil G. Drummond and Mary Carol Drummond, husband and

  wife, and Jack R. Drummond and Sandra Drummond, husband and wife, by general warranty

  deed and flowage easement deed.

         18.     Rules and regulations governing public use of Corps Water Resources

  Development Projects are published in Part 327 of Title 36 of the Code of Federal Regulations.

         19.     36 C.F.R. § 327.14(b) provides that “[c]utting or gathering of trees or parts of

  trees and/or the removal of wood from project lands is prohibited without written permission of

  the District Commander.”

         20.     Approximately 40,000 trees were killed on the Government property between

  2014 and November 15, 2017 at Birch and Skiatook Lakes by the aerial application of various

  forms of pesticide and/or herbicide.

         21.     The Government property upon which the pesticides and/or herbicides was used

  is adjacent to land owned by Defendants Drummond Ranch LLC and Gentner Drummond.
Case 4:19-cv-00077-JED-FHM Document 3 Filed in USDC ND/OK on 02/08/19 Page 5 of 9




         22.       The properties owned by Defendants Drummond Ranch LLC and Gentner

  Drummond were likewise sprayed with pesticides and/or herbicides at approximately the same

  time and show similar destruction of the trees and vegetation as is present on the Government

  property.

         23.       Defendant Bluestem Aerial Sprayers, LLC was hired by Defendant Gentner

  Drummond on behalf of himself and Defendant Drummond Ranch, LLC to apply pesticide

  and/or herbicide via aerial application to both Defendants’ real property and the Government’s

  real property.

         24.       Defendant Regier Flying Service, LLC was hired by Defendant Gentner

  Drummond on behalf of himself and Defendant Drummond Ranch, LLC to apply pesticide

  and/or herbicide via aerial application to both Defendants’ real property and the Government’s

  real property.

         25.       In 2017 the Plaintiff filed complaints with the Oklahoma Department of

  Agriculture.

         26.       The Oklahoma Department of Agriculture’s investigation showed that Defendant

  Regier Flying Service, LLC sprayed both Government property and the Defendants’ property on

  February 9, 2017.

         27.       The Oklahoma Department of Agriculture’s investigation showed that Defendant

  Bluestem Aerial Sprayers, LLC sprayed Defendants’ real property June 15-19, 2017.

         28.       The Oklahoma Department of Agriculture’s investigation states that Defendant

  Gentner Drummond admited to hiring Defendant Bluestem Aerial Sprayers, LLC and Defendant

  Regier Flying Service, LLC from 2014 to 2017 to make spike herbicide applications to 1,000
Case 4:19-cv-00077-JED-FHM Document 3 Filed in USDC ND/OK on 02/08/19 Page 6 of 9




  acres of Defendants’ real property per year; was not concerned with the property boundaries; and

  instructed the applicators to apply the Spike herbicide onto the Government property.

                                    FIRST CAUSE OF ACTION

                        (Intentional and Unauthorized Destruction of Trees)

         29.     Plaintiff realleges and incorporates by reference the assertions made in the

  General Allegations, paragraphs 1 through 28.

         30.     Defendants have, without permission from the United States, caused Property of

  the United States to be sprayed, treated, or spiked with herbicide, causing the trees located upon

  the Government’s Property to die. This action violates 36 C.F.R. § 327.14(b).

                                  SECOND CAUSE OF ACTION

                                  (Wrongful Injuries to Timbers)


         31.     Plaintiff realleges and incorporates by reference the assertions made in the General

  Allegations, paragraphs 1 through 30.

         32.     Defendants have, without permission from the United States, caused Property of

  the United States to be sprayed, treated, or spiked with herbicide, causing the trees located upon

  the Government’s Property to die. This action violates Okla. Stat. tit. 23, § 72.


                                   THIRD CAUSE OF ACTION
                                          (Trespass)

         33.     Plaintiff realleges and incorporates by reference the assertions made in paragraphs

  1 through 32 above.

         34.     Defendants Drummond Ranch, LLC, Bluestem Aerial Sprayers, LLC, Regier

  Flying Service, LLC and Gentner Drummond have entered, or caused others to enter, the

  property of the United States without its permission and applied herbicide thereon.
Case 4:19-cv-00077-JED-FHM Document 3 Filed in USDC ND/OK on 02/08/19 Page 7 of 9




         35.     Defendants have caused the death and destruction of approximately 40,711 trees

  on property of the United States without its permission.

         36.     Defendants knew or should have known that the property upon which the

  herbicide was applied was property of the United States.

                 WHEREFORE, Plaintiff prays for judgment against Defendants as follows:

                                              AS TO COUNT I

         37.     For compensatory damages for the destruction of trees;

         38.     For interest at the legal rate from the date of entry of judgment;

         39.     For an award of plaintiff’s costs of suit; and

         40.     For such other and further relief as the Court may deem just and proper.

                                              AS TO COUNT II

         41.     For ten (10) times compensatory damages for the injuries to timbers;

         42.     For interest at the legal rate from the date of entry of judgment;

         43.     For an award of attorneys fee and plaintiff’s costs of suit; and

         44.     For such other and further relief as the Court may deem just and proper.

                                             AS TO COUNT III

         45.     For compensatory damages for the trespass and destruction of plaintiff’s property;

         46.     For interest at the legal rate from the date of entry of judgment;

         47.     For an injunction preventing Defendants from causing any further damage or

  destruction to Government property; and

         48.     For such other and further relief as the Court may deem just and proper.
Case 4:19-cv-00077-JED-FHM Document 3 Filed in USDC ND/OK on 02/08/19 Page 8 of 9




                                     RESPECTFULLY SUBMITTED,

                                     R. TRENT SHORES
                                     UNITED STATES ATTORNEY




                                     MARIANNE HARDCASTLE, OBA No. 15054
                                     Assistant United States Attorney
                                     110 West Seventh Street, Suite 300
                                     Tulsa, Oklahoma 74119
                                     T: (918) 382-2748 │ F: (918) 560-7938
                                     Email: marianne.hardcastle@usdoj.gov
Case 4:19-cv-00077-JED-FHM Document 3 Filed in USDC ND/OK on 02/08/19 Page 9 of 9




                                CERTIFICATE OF SERVICE

         I hereby certify that on February 8, 2019, the foregoing document was electronically
  transmitted to the Clerk of Court using the ECF System for filing and transmittal of a Notice
  of Electronic Filing to counsel of record.

                William W. Ahrberg, OBA #161
                Attorney At Law
                Post Office Box 307
                Cushing, OK 74023
                ahrberglaw@sbcglobal.net
                Counsel for Bluestem Aerial Sprayers, LLC

                Doug Jackson
                jackson@gungolljackson.com
                Counsel for Regier Flying Service, LLC

                Gentner Drummond
                Drummond Law, PLLC
                Drummond Ranch, LLC
                1500 South Utica, Suite 400
                Tulsa, Oklahoma 74104
                Gentner.Drummond@drumlaw.com




                                               MARIANNE HARDCASTLE
                                               Assistant United States Attorney
